By the Court. Because the business of the University of Illinois is not that of maintaining and operating buildings, as construed by the courts, it seems that the service of a plumber regularly employed in the maintenance and repair of plumbing work in the buildings of the University is not within the Workmen’s Compensation Act. The case of Therien vs. Industrial Commission, 351 Ill. 166 seems directly in point upon the facts stated. No award is recommended: See Lombard College vs. Industrial Commission, 294 Ill. 548.